United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 96-7148.

                      EXPRESS OIL CHANGE, INC., Plaintiff-Appellee,

                                                 v.

                      UNITED STATES of America, Defendant-Appellant.

                                           Dec. 18, 1998

Appeal from the United States District Court for the Northern District of Alabama (No. CV-95-B-
1612-S); Sharon Lovelace Blackburn, Judge.

Before COX, CARNES and HULL, Circuit Judges.

       PER CURIAM:

       This case is affirmed for the reasons stated in the district court's thorough and well-reasoned

order dated September 30, 1996, and cited as --- F.Supp.2d ---- (N.D.Ala.1996).

       AFFIRMED.